Citation Nr: 1746381	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-35 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee 


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD and schizoaffective disorder.

3.  Entitlement to an initial rating in excess of 30 percent for cervical sprain with degenerative changes, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1996 to July 2001.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in White River Junction, Vermont which denied the Veteran's request to reopen a previously denied claim for entitlement to service connection for PTSD.  After the Veteran timely appealed, the RO, in a November 2013 statement of the case (SOC), appeared to reopen the claim and deny it on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate each claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board must therefore first decide whether new and material evidence to reopen the claim has been received.

Furthermore, in a September 2013 rating decision the RO granted service connection for cervical sprain with degenerative changes (claimed as nerve damage to the neck) and assigned an initial rating of 30 percent effective April 5, 2012.  The Veteran timely appealed the initial rating assigned.  

In October 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record. 

The Board notes that the Veteran is also service-connected for radiculopathy of the right and left upper extremity.  Although radiculopathy is an associated objective neurologic abnormality, the Veteran has not appealed the ratings assigned to the Board; therefore, the Board will not address radiculopathy in this decision.  

The Board notes that the psychiatric disability was characterized by the RO as entitlement to service connection for PTSD.  However, medical treatment records indicate that the Veteran has been diagnosed with chronic anxiety disorder.  Therefore, the Board has recharacterized the reopened claim more broadly pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 4-6, 8 (2009).

As a final preliminary matter, the Board notes that a Privacy Act request was made and responded to in April 2017.  Moreover, the only claims being decided are being granted in full.  Consequently, there is no basis for a delay in the Board's decision.

The issues of entitlement to a TDIU and a higher initial rating for cervical sprain with degenerative changes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2008 rating decision, the RO, inter alia, denied the Veteran's claim for service connection for PTSD.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance. 

2.  Evidence received since the April 2008 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises the reasonable possibility of substantiating the Veteran's claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The April 2008 rating decision that denied the claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016).

2.  Evidence received since the April 2008 rating decision is new and material, and the criteria for reopening of the claim for entitlement to service connection for PTSD have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for schizoaffective disorder and PTSD are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Given the favorable actions taken below concerning the claim for entitlement to service connection for PTSD, the Board will not discuss further whether those duties have been accomplished.

II. Legal Principles and Analysis

A. New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for PTSD was previously denied in an April 2008 rating decision.  The pertinent evidence then of record consisted of service treatment records (STRs), VA treatment records, and a VA examination.  Service connection was denied on the basis that the claimed stressor was not confirmed; and later continued to be denied due to a lack of a nexus between the later verified stressor and his military service.  

Although notified of the April 2008 denial, the Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period. Accordingly, the April 2008 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent evidence added to the claims file since the final April 2008 rating decision includes a verified stressor, a VA nexus medical opinion, and a nexus opinion provide by the Veteran's private psychologist where he opined that the Veteran's PTSD is related to his military service.  

The Board finds that the above-described evidence provides bases for reopening the claim for service connection for PTSD.  Specifically, the verified stressor is new in that it was not before the agency decision makers at the time of the April 2008 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Additionally, the psychologist's statements concerning the relationship between the Veteran's PTSD and service are new in that they were not before the agency decision makers at the time of the April 2008 final denial of the claim of service connection, and are not duplicative or cumulative of evidence previously of record.  Moreover, the new evidence submitted is material in that it relates to the basis for the prior denial, i.e., the lack of a verified stressor and the lack of a relationship between the PTSD and military service.  

Thus, the verified stressor and private nexus opinion that the Veteran submitted relate to unestablished facts necessary to substantiate the claim for service connection for PTSD and also raise a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 110.  The criteria for reopening the claim for service connection for PTSD have therefore been met.

B. Service Connection

The Veteran contends that his PTSD was caused by an in-service event and is therefore related to service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD specifically requires medical evidence diagnosing this disorder based on examination findings and in accordance with the DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. §§ 3.304 (f), 4.125(a).  If a veteran engaged in combat and the claimed stressor is related to combat, the veteran's lay testimony alone generally is sufficient to establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary. 38 C.F.R. § 3.304(f)(2).

The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders, including 38 C.F.R. § 4.130, to remove outdated references to the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See Final Rule, Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).  

At the outset, the Board notes that complete service treatment records (STRs) are unavailable.  In March 2011, a formal finding of unavailability letter was provided by Joint Services Research Records Center (JSRRC).  However, extracts of STRs were made available and radiology reports reflect that in June 2000, the Veteran was hospitalized for a motor vehicle accident. 

In June 2006, the Veteran reported that he saw a psychiatrist, while he was incarcerated, who diagnosed him with PTSD as a result of his military service.  Medical treatment records from his time incarcerated were unavailable.  

VA treatment records from September 2006 reflect a note that the Veteran was given a diagnosis of PTSD by a Dr. H who had since left practice at the VA.  

In November 2007, the Veteran was seen for a PTSD assessment report where a social worker administered the Traumatic Life Events Questionnaire, Distressing Events Questionnaire (DEQ), Beck Depression Inventory, State Trait Anxiety Inventory, and Alcohol Use Disorders Identification Test.  The examiner found that the Veteran endorsed a substantial level of PTSD symptomatology on the DEQ.  Furthermore, his responses on the Beck Depression Inventory test reflected a severe level of depression.  His responses on the State Trait Anxiety Inventory reflected considerable levels of situational and chronic anxiety.  

In December 2007, the Veteran underwent a VA examination for an initial evaluation for PTSD.  The examiner found that the November 2007 testing done by the clinical social worker was entirely consistent with the diagnosis of PTSD.  Furthermore, the examiner stated that the psychometric testing result was completely congruent to his clinical examination and diagnosed the Veteran with PTSD.  He found that the Veteran clearly met each of the criteria for a PTSD diagnosis, including witnessing evens involving actual or threatened death and serious injury based on the Veteran's claimed in-service stressors. 

In February 2011, the Veteran submitted a statement where he reported that he was physically assaulted by eight men while on duty at Ft. Belvoir, and was sent to the hospital for his injuries. 

In April 2011, the Veteran's parents submitted a statement on his behalf, where they reported that after he returned from service, he became very distant from his family.  They reported that he was homeless at some point, he could not hold a job, he got in trouble with the law, and he had a hard time with daily functions. 

In April 2012, the Veteran submitted a statement where he reported that he was involved in a serious motor vehicle accident while he was patrolling in Ft. Stewart.  

The Veteran underwent an additional VA examination in September 2013 where the VA examiner noted that the Veteran had a diagnosis of PTSD that conformed to DSM-IV criteria.  He was additionally diagnosed with schizoaffective disorder and personality disorder, not otherwise specified (NOS).  The Veteran reported that while he was at Ft. Stewart in Georgia, he was involved in a motor vehicle in service where he was "T-boned" while responding to a domestic violence call.  He further reported that he did two "360's," landed on the roof in a ditch, and was unconscious for about five minutes.  He remembered a loud smash, pain in his head, blood running down his face, and feeling terrified.  The examiner found that this stressor met Criterion A (i.e., adequate to support the diagnosis of PTSD).  

In November 2013, the examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  As rationale, she reported that she could find no mention of the motor vehicle accident in relation to PTSD symptoms in his clinical record.  She further reported that prior to 2011, all clinical information regarding the PTSD diagnosis referred to other events.  She continued to report that there was substantial evidence of posttraumatic reactions to other events from 2004 to 2011, with no mention of such reactions to the accident.  She stated that although the Veteran reported nightmares related to several events, to include the accident, during the clinical interview, interpretation of this information was tempered by substantial evidence that the Veteran was prone to confabulation.  She concluded that the only mention of the accident in relation to his PTSD is in his 2012 claim statement.  

In November 2013, the Veteran underwent an examination and provided a report from his private psychologist, Dr. E.H. The psychologist found that the Veteran suffers from PTSD which she characterized as chronic and severe.  She also found that he met criteria for major depression, alcohol dependence, and schizoaffective disorder.  She found that there is a clear causal relationship between the motor vehicle accident and his PTSD.  She reported that prior to his accident, reports indicated that he was able to perform successfully in service and sustain a marriage.  Since the accident, she found that he required intensive psychiatric treatment, was placed on disability due to his inability to work, had had physically violent outbursts, his marriage ended, and he has engaged in criminal activity severe enough to lead to incarceration.  She reported that although he described two other traumatic experiences while in the Army, he reported only acute traumatic stress symptoms afterward for a brief period of time, and his record showed that he was able to continue to perform adequately.  The psychologist also found that the Veteran's schizoaffective disorder was likely related to service, because of the absence of family history of psychosis and the onset of symptoms from the time of the in-service accident.

During the October 2016 Board hearing, the Veteran testified that his PTSD came from an incident that occurred in Fort Stewart where he was a victim of a personal assault that occurred, which he never received mental health treatment for.  He reported that he did not receive mental health treatment due to the stigma attached to mental health treatment.  He reported that he was around a lot of "macho guys" and could not show weakness.  As a result, he internalized issues.  

Upon review of the evidence of record, the Board finds that service connection for PTSD and schizophrenia is warranted.

There are conflicting medical opinions regarding a nexus between the Veteran's psychiatric disorders, to include PTSD and his multiple in-service stressors, to include the verified motor vehicle accident. 

The Board finds that the November 2013 VA examiner's opinion is flawed as she did not provide significant rationales based on an accurate characterization of the evidence of record and relevant medical literature. Significantly, she only took into account the motor vehicle accident stressor, and based her entire rationale on the fact that records did not reflect the motor vehicle accident in relation to his PTSD symptoms.  The examiner found that there was substantial evidence of posttraumatic reactions to other events from 2004 to 2011, and found that the Veteran reported nightmares related to several events, to include the accident; however, she reported that information was tempered by substantial evidence that the Veteran was prone to confabulation.  The evidence of record reflects that the Veteran consistently reported a motor vehicle accident and an assault that occurred in service.  He continued to describe his symptoms after those events.  

To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  When the Veteran has provided lay testimony of an in-service event, an examiner cannot ignore that lay evidence and base his opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The Veteran reported in-service events and the VA examiner failed to take into consideration the Veteran's statements and entire medical history; therefore, the opinion is inadequate.

In contrast, Dr. E.H., the private psychologist, conducted an extensive review of the Veteran's psychological records, in addition to an in-person interview and examination, before he provided an opinion.  Dr. E.H. specifically addressed all of the Veteran's stressors, to include the motor vehicle accident.  While Dr. E.H. recognized that the Veteran was a poor historian, she noted that this might be due to his accident and any head injuries he occurred.  Moreover, while her medical opinion relied, in part, on the service history provided by the Veteran, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).  Here, the Board has found the Veteran's statements to be credible.  In addition, one basis for Dr. E.H.'s opinion was the relationship of the Veteran's PTSD and his schizoaffective disorder to the in-service motor vehicle accident, and that stressor was verified by the extracts of STRs showing that in June 2000, the Veteran was hospitalized for a motor vehicle accident.  She also explained the reasons for her conclusions, including as to why schizoaffective disorder was related to the in-service motor vehicle accident.  Her opinion is therefore entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

For the above reasons, the evidence is at least evenly balanced as to whether the Veteran's PTSD and schizoaffective disorder are related to service, to include the in-service stressor of a motor vehicle accident.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for PTSD and schizoaffective disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD and schizoaffective disorder is granted. 


REMAND

During the October 2016 hearing, the Veteran testified that his cervical sprain disability was worsening, and specifically alleged that he had symptoms of ankylosis.  He testified that his neck would be "stuck" and described fusing in his neck.  Furthermore, the Veteran's representative noted that the Veteran's cervical sprain is degenerative, and noted the time passage since the Veteran's last VA examination for his cervical sprain.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See Note 5, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2016).  Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the thoracolumbar spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a

VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124).  The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect due to the passage of time and a possible increase in disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").  See also 38 C.F.R. § 3.327 (Generally, reexaminations will be required if it is likely that a disability has improved, or if evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  However, in an initial rating claim, the mere passage of time does not trigger VA's duty to provide additional medical examination unless there is allegation of deficiency in the evidence of record.  Hart, 21 Vet. App. at 508 (citing Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007)).  Since the Veteran is claiming he is experience symptoms of ankylosis, and this change in disability would possibly affect his disability rating, the Board finds that a remand is appropriate in order for the Veteran to undergo a new VA examination.  

Additionally, during the October 2016 hearing, the Veteran's representative contended that the Veteran has been precluded from employment based on his disabilities.  The medical treatment records reflect that the Veteran's service-connected disabilities impact his ability to work as he was noted to have difficulty sleeping, sitting being on his feet, and lifting/carrying.  The issue of entitlement to TDIU has been raised as part and parcel of the claim for a higher initial rating for his service-connected cervical sprain with degenerative changes, as well as his service-connected psychiatric disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The Board notes that the Veteran has a combined rating of 100 percent for his service-connected disabilities.  However, the Court has held that a 100 percent schedular rating does not necessarily render the issue of entitlement to a TDIU moot, as the TDIU could in certain circumstances render the Veteran eligible for special monthly compensation (SMC) benefits pursuant to 38 U.S.C.A. § 1114 (s).  See Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008).  The Veteran is not at this time in receipt of SMC at the (s) level.

Because the issue of entitlement to a TDIU is a part and parcel of a claim for a higher initial rating that meets the Rice criteria, and is therefore not a separate claim, the issue of entitlement to a TDIU is properly before the Board for adjudication as part of the appeal of the denial of the rating claim.  See Young (William) v. Shinseki, 25 Vet. App. 201, 204 (2012) ("when a claim (or a part or theory in support of a claim) erroneously is referred instead of remanded, a claimant loses his statutory right to expedited consideration absent Court correction").

The AOJ has not yet addressed whether the Veteran's service-connected disabilities, prevents employment.  The AOJ should conduct any appropriate development and adjudicate the issue of entitlement to a TDIU in the first instance, to the extent that it finds the issue has not been rendered moot by the 100 percent combined rating, pursuant to Buie and Bradley, supra.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the current severity of the service-connected cervical sprain with degenerative changes.  All indicated tests and studies should be performed and findings reported in detail.  The claims folder must be made available to the examiner for review prior to examination.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include a specific finding as to whether the Veteran has ankylosis, and, if so, the nature and extent of such ankylosis.

2.  After the above development has been completed, readjudicate the claim for entitlement to an initial rating in excess of 30 percent for cervical sprain with degenerative changes.

3.  After conducting any development deemed appropriate, to include providing appropriate notice, adjudicate the issue of entitlement to a TDIU, to the extent the issue has not been rendered moot by the 100 percent combined rating, pursuant to Buie and Bradley, supra.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


